Citation Nr: 0428965	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  03-13 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Witnesses


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel


INTRODUCTION

The veteran had active service from June 1943 to May 1946.

The case comes before the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which granted the veteran's claim seeking 
entitlement to service connection for bilateral hearing loss 
and assigned a 10 percent disability evaluation, effective 
December 18, 2002.  

On May 6, 2004, the appellant appeared and testified at a 
personal hearing before the undersigned Veterans Law Judge at 
the RO.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue on 
appeal.

2.  Based on the examinations of the veteran's bilateral 
hearing loss prior to April 17, 2003, the veteran had Level 
II hearing acuity in the right ear, and Level VII hearing 
acuity in the left ear.

3.  Based on the examination of the veteran's bilateral 
hearing loss as of April 17, 2003 and prior to April 29, 
2004, the veteran had Level VI hearing acuity in the right 
ear, and Level IX hearing acuity in the left ear.

4.  Based on the examination of the veteran's bilateral 
hearing loss as of and subsequent to April 29, 2004, the 
veteran has Level VI hearing acuity in the right ear, and 
Level X hearing acuity in the left ear.  




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for bilateral hearing loss prior to April 17, 2003, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.85-4.86, Tables VI, VI A and VII, 
Diagnostic Code 6100 (2003); See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

2.  The criteria for a 40 percent evaluation for the 
veteran's bilateral hearing loss have been met, effective as 
of April 17, 2003 and prior to April 29, 2004.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85-
4.86, Tables VI, VI A and VII, Diagnostic Code 6100 (2003); 
See Fenderson v. West, 12 Vet. App. 119 (1999).  

3.  The criteria for a 50 percent evaluation for the 
veteran's bilateral hearing loss have been met, effective as 
of and subsequent to April 29, 2004.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85-
4.86, Tables VI, VI A and VII, Diagnostic Code 6100 (2003); 
See Fenderson v. West, 12 Vet. App. 119


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), see 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), VA 
first has a duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002).  In August 2001, VA 
issued regulations to implement the VCAA.  38 C.F.R. § 3.102, 
3.156(a), 3.159 and 3.326(a).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a) which is effective August 29, 2001.  Except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 3.159(c)(4)(iii), VA stated that 
the provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided in the VCAA.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have not been satisfied, the 
regulatory provisions likewise are not satisfied.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); and 
VAOPGCPREC 7-2004.

However, in this case, for the reasons set forth below, the 
VA has complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed in this 
decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to an 
increased disability rating via the March 2003 rating 
decision and the April 2003 statement of the case.  In 
addition, via the January 2003 RO letter, the veteran was 
provided with specific information concerning changes in the 
law and regulations per the VCAA.  The January 2003 letter 
did not address the issue of entitlement to an initial rating 
in excess of 10 percent for bilateral hearing loss. However, 
it has been determined by VA's Office of the General Counsel 
that, when a claim of service connection is granted and the 
veteran submits a notice of disagreement as to the disability 
evaluation assigned, notice under 38 U.S.C.A. 
§ 5103(a) is not required as to the claim raised in the 
notice of disagreement.  See VAOPGCPREC 8-2003 (December 22, 
2003).  Instead, it was concluded that the RO's only 
obligation under such circumstances is to develop or review 
the claim and, if the disagreement remains unresolved, to 
issue a statement of the case.  Id. Such was done in the 
present case.  Thus, no further notice is required.  See 
Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including treatment medical records and examination reports.  
Furthermore, the veteran was given the benefit of presenting 
testimony and/or evidence during a hearing on appeal, and did 
so at a hearing held before the undersigned Veterans Law 
Judge on May 6, 2004.  On that occasion, he also presented 
evidence in support of his claim and waived the RO's initial 
consideration of such evidence.  As no additional evidence, 
which may aid the veteran's claim or might be pertinent to 
the bases of the claim, has been submitted or identified, the 
duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

In a March 2003 rating decision, the veteran was granted 
service connection and a 10 percent initial rating was 
assigned for bilateral hearing loss, under Diagnostic Code 
6100 effective December 2002, the original date of claim.  As 
the veteran expressed disagreement with the initial rating 
assigned in an April 2003 notice of disagreement, a statement 
of the case was issued in April 2003.  The veteran perfected 
his appeal regarding this issue in May 2003.  At present, the 
veteran is seeking an initial rating in excess of 10 percent 
for the service-connected bilateral hearing loss.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
an appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved, 
and contemplates "staged ratings" where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2003).

The Rating Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. 
§ 4.85 (2003).  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  The horizontal row 
represents the ear having the poorer hearing and the vertical 
column represents the ear having the better hearing.  Id.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VI A, whichever results in the higher numeral.  
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a) (2003).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VI A, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  See 38 C.F.R. § 4.86(b) 
(2003).

The assignment of disability ratings for hearing impairment 
is derived by the mechanical application of the Rating 
Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail." To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996) (citing Gilbert, at 54).

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

In the present case, the evidence includes a letter dated in 
April 1998 from Charles Bedard, M.D., which indicates the 
veteran was diagnosed with bilateral hearing loss.  The right 
ear speech reception threshold (SRT) was determined to be 35 
decibels and the left ear SRT was determined to be 65 
decibels.  Word recognition ability was determined to be 72 
percent, but Dr. Bedard did not indicate to which ear this 
determination applied. 

An August 2002 examination report from Greenwood Ear Nose and 
Throat Specialists shows the veteran with a SRT of 45 
decibels and speech discrimination of 84 percent in the right 
ear, and a SRT of 75 decibels and speech discrimination of 52 
percent in the left ear.

A March 2003 VA examination report shows, the veteran's pure 
tone thresholds, in decibels, for the right ear were 45, 60, 
70, 70 and for the left ear were 90, 60, 80, 90 both measured 
at 1000, 2000, 3000, and 4000 Hertz, respectively.  The 
average pure tone threshold at 1000, 2000, 3000, and 4000 
Hertz was 61 decibels in the right ear, and 80 decibels in 
the left ear.  His speech discrimination was 96 percent for 
the right ear, and 94 percent for the left ear.  

In a March 2003 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 10 
percent evaluation, effective December 18, 2002, the date of 
the initial claim.  

A letter from Greenwood Ear, Nose and Throat Specialists 
dated April 2004 indicates the veteran's bilateral hearing 
loss has worsened and included two examination reports from 
examinations conducted in April 2003 and in April 2004.  The 
April 2003 examination report shows the veteran's pure tone 
thresholds, in decibels, for the right ear were 55, 65, 80, 
90 and for the left ear were 90, 80, 90, 105 both measured at 
1000, 2000, 3000, and 4000 Hertz, respectively.  The average 
pure tone threshold at 1000, 2000, 3000, and 4000 Hertz was 
73 decibels in the right ear, and 91 decibels in the left 
ear.  The April 2003 examination report also shows the 
veteran with a SRT of 55 decibels and speech discrimination 
of 80 percent in the right ear, and a SRT of 85 decibels and 
speech discrimination of 48 percent in the left ear.  The 
April 2004 examination report shows the veteran's pure tone 
thresholds, in decibels, for the right ear were 55, 60, 80, 
85 and for the left ear were 95, 80, 95, 105 both measured at 
1000, 2000, 3000, and 4000 Hertz, respectively.  The average 
pure tone threshold at 1000, 2000, 3000, and 4000 Hertz was 
70 decibels in the right ear, and 90 decibels in the left 
ear.  The April 2004 examination report also shows the 
veteran with a SRT of 60 decibels and speech discrimination 
of 72 percent in the right ear, and a SRT of 90 decibels and 
speech discrimination of 40 percent in the left ear.

Finally, the veteran presented testimony during a hearing on 
appeal in May 2004, before the undersigned Veterans Law 
Judge.  At that time he asserted that his hearing loss was 
more severe than reflected in his current evaluation, and 
that his hearing had deteriorated since his last VA 
examination conducted in April 2003.  Additionally, the 
veteran's daughter and the veteran's friend also presented 
testimony that the veteran's hearing loss had gotten worse in 
the past year.
 
Upon a review of the evidence of record, the Board finds that 
the veteran had Level II hearing acuity in the right ear, and 
Level VII hearing acuity in the left ear prior to April 17, 
2003.  See 38 C.F.R. §§ 4.85-4.87, Table VI, Table VIA.  
Under the applicable schedular criteria, a 10 percent 
evaluation was appropriate for the degree of impairment 
demonstrated prior to April 17, 2003.  See 38 C.F.R. §§ 4.85-
4.87, Diagnostic Code 6100.  

Based on the examination conducted on April 17, 2003, the 
veteran had Level VI hearing acuity in the right ear, and 
Level IX hearing acuity in the left ear prior to April 29, 
2004.  See 38 C.F.R. §§ 4.85-4.87, Table VI, Table VI A.  
Under the applicable schedular criteria, a 40 percent 
evaluation was appropriate for the degree of impairment 
demonstrated as of April 17, 2003 and prior to April 29, 
2004.  See 38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100.

Based on the examination conducted on April 29, 2004, the 
veteran currently has level VI hearing acuity in the right 
ear, and Level X hearing acuity in the left ear.  See 38 
C.F.R. §§ 4.85-4.87, Table VI.  Under the applicable 
schedular criteria, a 50 percent evaluation is demonstrated 
as of and subsequent to April 29, 2004.  See 38 C.F.R. §§ 
4.85-4.87, Diagnostic Code 6100.  

Applying the foregoing criteria to the facts in this case, 
the Board finds that the veteran's bilateral hearing loss 
warrants the assignment of a 10 percent initial rating 
effective prior to April 17, 2003, a 40 percent disability 
rating effective as of April 17, 2003 and prior to April 29, 
2004, and a 50 percent disability rating effective as of and 
subsequent to April 29, 2004.  See 38 C.F.R. §§ 4.85-4.86, 
Table VI, Table VIA, Diagnostic Code 6100 (2003); See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, 
the Board has considered the application of 38 C.F.R. 
§ 4.86(b) (2003) [exceptional patterns of hearing 
impairment].  However, the veteran's hearing loss does not 
meet the criteria under that section.  Hence, as the 
competent medical evidence supports the assignment of a 10 
percent initial rating for bilateral hearing loss, effective 
prior to April 17, 2003, an assignment of a 40 percent 
rating, as of April 17, 2003 and prior to April 29, 2004, and 
an assignment of a 50 percent rating for bilateral hearing 
loss, effective as of and subsequent to April 29, 2004, the 
veteran's claim is granted to this extent.



The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2003) have been 
considered whether or not they were raised by the appellant 
as required by the decision reached in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
considered whether an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) (2003) is 
warranted.  

In the instant case, however, there has been no showing that 
the veteran's bilateral hearing loss alone has caused marked 
interference with employment (i.e., beyond that contemplated 
in the currently assigned evaluation) or the need for 
frequent periods of hospitalization, or have otherwise 
rendered impracticable the application of the regular 
schedular standards.  In essence, the Board finds that no 
evidence currently of record shows that there is an 
exceptional or unusual disability picture in this case, which 
renders impracticable the application of the regular 
schedular standards.

With respect to the disability at issue, the applicable 
rating criteria contemplate higher ratings.  However, the 
Board has not found the disability under consideration to be 
of such severity as to warrant assignment of a higher rating 
on a schedular basis other than that indicated above.  
Likewise then, referral for consideration for extra-schedular 
evaluations is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).




ORDER

An initial rating in excess of 10 percent for bilateral 
hearing loss, effective prior to April 17, 2003, is denied.  

A 40 percent rating for bilateral hearing loss, effective as 
of April 17, 2003 and prior to April 29, 2004, is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.

A 50 percent rating for bilateral hearing loss, effective as 
of and subsequent to April 29, 2004, is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



